UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35382 GSE Holding, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0619069 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19103 Gundle Road, Houston, Texas (Address of Principal Executive Offices) (Zip Code) (281) 443-8564 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of May 12, 2014, 20,362,321 shares of the registrant’s common stock were outstanding. GSE Holding, Inc. FORM 10-Q For the Three Months Ended March 31, 2014 TABLE OF CONTENTS Page PART I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 3. Defaults Upon Senior Securities 38 Item 6. Exhibits 38 SIGNATURES 39 1 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “believe,” “can have,” “estimate,” “expect,” “intend,” “likely,” “may,” “plan,” “project,” “should,” “will,” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. The statements we make regarding the following subjects are forward-looking by their nature. These statements include, but are not limited to, statements about: · the effect of the Chapter 11 Cases (as defined herein) on our business, financial condition or results of operations, including our ability to maintain important contracts and other critical business relationships; · the actions and decisions of our creditors and other third parties with interests in the Chapter 11 Cases; · our beliefs concerning our capital expenditure requirements and liquidity needs; · our ability to maintain adequate liquidity to fund our operations during the Chapter 11 Cases and to fund a plan of reorganization, including obtaining sufficient financing; · our ability to obtain approval with respect to motions in the Chapter 11 Cases prosecuted from time to time and to develop, prosecute, confirm and consummate one or more plans of reorganization with respect to the Chapter 11 Cases and to consummate all of the transactions contemplated by one or more such plans of reorganization or upon which consummation of such plans may be conditioned; · our beliefs regarding the effect of future regulations; · our ability to secure project bids; · our expectations with respect to our executive officers’ and directors’ future compensation; · our beliefs regarding the anti-takeover effects of certain provisions of our certificate of incorporation, our bylaws and Delaware law; · our plans to strategically pursue emerging growth opportunities in diverse regions and end markets; · our expectations regarding future demand for our products; · our expectation that sales and total gross profits derived from outside North America will increase; · our expectation that our core product strategy of matching product specifications with the application will have a positive effect on our profitability; · our ability to manufacture our higher-margin proprietary products globally; · our belief regarding the sufficiency of insufficiency our cash flows to meet our needs; and · our expectations about future dividends and our plans to retain any future earnings. The preceding list is not intended to be an exhaustive list of all of our forward-looking statements. The forward-looking statements are based on our beliefs, assumptions and expectations of future performance, taking into account the information currently available to us. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the effect of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. Important factors that could cause actual results to differ materially from our expectations, or cautionary statements, are disclosed in more detail under “Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2013 filed with the Securities Exchange Commission (the “SEC”) on March 31, 2014. All written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements as well as other cautionary statements that are made from time to time in our other filings with the SEC and public communications. You should evaluate all forward-looking statements made in this Quarterly Report on Form 10-Q in the context of these risks and uncertainties. We cannot assure you that we will realize the results or developments we expect or anticipate or, even if substantially realized, that they will result in the consequences or affect us or our operations in the way we expect. The forward-looking statements included in this Quarterly Report on Form 10-Q are made only as of the date hereof. We undertake no obligation to update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. 2 ITEM 1.FINANCIAL STATEMENTS 3 GSE Holding, Inc. (Debtor-in-Possession as of May 4, 2014) Condensed Consolidated Balance Sheets (In thousands, except share amounts) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade, net of allowance for doubtful accounts of $4,411 and $4,074, respectively Other Inventory, net Deferred income taxes 62 62 Prepaid expenses and other Income taxes receivable Total current assets Property, plant and equipment, net Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Short-term debt Current portion of long-term debt Total current liabilities Other liabilities Deferred income taxes 90 Long-term debt, net of current portion — Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity: Common stock, $.01 par value, 150,000,000shares authorized, 20,362,321 and 20,419,575shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 GSE Holding, Inc. (Debtor-in-Possession as of May 4, 2014) Condensed Consolidated Statements of Operations and Comprehensive Loss (In thousands, except per share amounts) (Unaudited) Three Months Ended March31, Net sales $ $ Cost of products Gross profit Selling, general and administrative expenses Amortization of intangibles Operating loss ) ) Other expenses: Interest expense, net of interest income Other expense, net Loss before income taxes ) ) Income tax provision (benefit) ) Net loss ) ) Other comprehensive income: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted-average common shares outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 GSE Holding, Inc. (Debtor-in-Possession as of May 4, 2014) Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used in) operating activities: Depreciation and amortization Deferred income tax provision (benefit) ) Stock-based compensation ) Changes in operating assets and liabilities, net of effect of acquisitions: Decrease in accounts receivable Increase in inventory ) ) Increase in prepaid expenses ) ) (Decrease) increase in accounts payable ) Increase (decrease) in accrued liabilities ) All other items, net 50 ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Acquisition of business, net of cash acquired — ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit Repayments of lines of credit ) ) Proceeds from long-term debt — Repayments of long-term debt ) ) Net proceeds from the exercise of stock options — Payments for debt issuance costs ) ) Net cash provided by financing activities Effect of exchange rate changes on cash 13 Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GSE Holding, Inc. (Debtor-in-Possession as of May 4, 2014) Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Nature of Business Organization and Description of Business — GSE Holding, Inc. (together with its subsidiaries, the “Company”) is a global manufacturer and marketer of highly engineered geosynthetic lining products for environmental protection and confinement applications. These lining products are used in a wide range of infrastructure end markets such as mining, environmental containment, liquid containment (including water infrastructure, agriculture and aquaculture and industrial wastewater treatment applications), coal ash containment and oil and gas. The Company offers a full range of products, including geomembranes, drainage products, geosynthetic clay liners, nonwoven geotextiles, and other specialty products. The Company generates the majority of its sales outside of the United States, including emerging markets in Asia, Latin America, Africa and the Middle East. Its comprehensive product offering and global infrastructure, along with its extensive relationships with customers and end-users, provide it with access to high-growth markets worldwide, visibility into upcoming projects and the flexibility to serve customers regardless of geographic location. The Company believes that its market share, broad product offering, strong customer relationships, diverse end markets and global presence provide it with key competitive advantages in the environmental geosynthetic products industry. The Company manufactures its products at facilities located in the United States, Germany, Thailand, Chile, China and Egypt. 2.Chapter 11 Bankruptcy Developments Leading to the Chapter 11 Proceedings — The ongoing European recession, the downturn in the global mining industry, increased competition domestically and internationally, and escalated operational expenditures and increased selling, general and administrative expenses in anticipation of strategic growth which did not occur have put a strain on the Company’s financial condition.Additionally, at the same time that revenue declined during the last four quarters, the Company made significant investments in growth capital expenditures. While the Company expects that these investments will play an important role in its future success, this spending unfortunately coincided with an unanticipated downturn in financial performance. The Company’s management team has taken a series of operational and financial measures in an attempt to respond to challenging market conditions.These include attempting to broaden the Company’s supplier base and thereby increasing price competition, finding alternative sources of resins, and focusing on higher margin products.The Company’s efforts to broaden and improve supplier support have been hampered by the deterioration in the Company’s business and the uncertain future regarding the recapitalization and sale process.The Company has also started implementing measures which the Company expects will result in significant annual cost savings, including reducing professional fees and employee headcount.Nevertheless, given the severity of its current cash flow situation, the Company has been unable to maintain profitability through cost-cutting and self-help measures alone. First Lien Credit Facility Amendments, the Priming Facility and Sale Efforts — Upon recognizing that the Company would have difficulty meeting its financial covenants under its first lien senior secured credit facility (as amended from time to time, the “First Lien Credit Facility”), the Company entered into the waiver and sixth amendment to the First Lien Credit Facility (the “Sixth Amendment”) in July 2013.In addition to waiving any default caused by the Company’s failure to be in compliance with its total leverage ratios as of June 30, 2013 and modifying the maximum total leverage ratios under the First Lien Credit Facility, the Sixth Amendment required the Company to use its best efforts to raise $30 million of unsecured mezzanine debt or other subordinated capital on or before October 31, 2013.In July 2013, the Company engaged Moelis & Company LLC (“Moelis”) to assist it with seeking to raise these funds, the first $20 million of which was to be applied to pay down the First Lien Credit Facility.Despite its best efforts, the Company was unable to secure such financing as of the October 31, 2013 deadline.Beginning in September 2013, the Company also sought to secure a complete refinancing of the First Lien Credit Facility.To that end, the Company conducted a three-month financing process, which involved contacting 71 potential investors.However, such efforts were ultimately unsuccessful. 7 In January 2014, the Company entered into certain waivers and amendments to the First Lien Credit Facility during 2014, pursuant to which the lenders waived any default arising as a result of the potential failure by the Company to be in compliance with (i) the maximum total leverage ratio as of September 30, 2013, October 31, 2013, November 30, 2013 and December 31, 2013, and (ii) the minimum interest coverage ratio as of December 31, 2013.The lenders also waived any actual or potential defaults of the maximum total leverage ratio or the minimum interest coverage ratio through March 30, 2014 (subsequently extended to April 30, 2014). On January 10, 2014, the Company entered into a $15.0 million secured revolving super-priority credit facility (the “Priming Facility”).On April 17, 2014, the Priming Facility was increased from $15.0 million to $18.0 million to provide additional liquidity to support the Company’s operations in the ordinary course of business. Under the terms of the First Lien Credit Facility and the Priming Facility, an acceptable sale was required to be completed no later than April 30, 2014. With the assistance of Moelis, the Company contacted approximately 120 buyers in January 2014.Of those prospective buyers, three prospective buyers submitted letters of intent by February 21, 2014, the milestone for such letters.Additionally, the Company received a letter of intent from one prospective buyer after February 21, 2014.The initial bids proposed in these letters were within a range which did not provide sufficient value to repay the Company’s current and projected funded indebtedness.Although the Company pursued multiple prospective buyers in an effort to capitalize on bidding dynamics, the final range of bids was likewise insufficient.Indeed, Moelis determined that even the highest final bid would have resulted in a recovery to lenders under the First Lien Credit Facility of less than 70 percent of their claims.The Company made every effort to attract higher bids, including agreeing to a letter of intent with a prospective buyer and sharing access to a dataroom of its operational and financial information, arranging additional site visits, scheduling meetings with Company personnel and providing limited expense reimbursement.At the same time, in order to pursue all available options, the Company worked with its lenders on structuring alternative restructuring transactions. Chapter 11 Bankruptcy Filings and Plan of Reorganization — Simultaneously with the sale process, the Company entered into negotiations with its lenders under the First Lien Credit Facility to identify alternative transaction structures if the sale process did not result in an acceptable offer.As it became clear that a sale process would not yield a bid that cleared par value of the Company’s pre-petition debt, negotiations with lenders under the First Lien Credit Facility intensified.Following good faith negotiations among the Company and its lenders, the terms of a comprehensive deal were memorialized among the Company and the holders of 100% of the aggregate principal amount of the loans outstanding under the First Lien Credit Facility in a Restructuring Support Agreement (the “Restructuring Support Agreement”). The Restructuring Support Agreement sets forth the terms through which the Company expects to effectuate a comprehensive deleveraging of the consolidated balance sheet (the “Restructuring”) pursuant to a prearranged Chapter 11 plan of reorganization (the “Plan”).To implement the Restructuring, on May 4, 2014, the Company and certain of its U.S. affiliates filed voluntary petitions in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).The Chapter 11 cases are being jointly administered under the caption In re GSE Environmental, Inc., et al., Case No. 14-11126 (the “Chapter 11 Cases”).The Company also filed a disclosure statement related to the Plan, which describes the terms and provisions of the Plan, including certain effects of confirmation of the Plan, certain risk factors associated with securities to be issued under the Plan, the manner in which distributions will be made under the Plan, and the confirmation process and the voting procedures that holders of claims and interests entitled to vote under the Plan must follow for their votes to be counted.If approval is obtained, the Company then expects to move forward soliciting votes for the proposed Plan in an expedited manner. However, there can be no assurance that the Plan will be confirmed in this time frame or in the manner proposed.The Company and its affiliate filers will continue to operate their businesses and manage their properties as debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code. The Plan filed by the Company contemplates, among other things, that the Company will reorganize as a going concern and adopt an appropriate post-emergence balance sheet.Specifically, the Plan contemplates a substantial reduction in the Company’s funded debt obligations by satisfying all obligations under the First Lien Credit Facility with the issuance of new common equity.As part of the Plan contemplated by the Restructuring Support Agreement, all existing shares of common stock would be cancelled for no consideration. 8 Pursuant to the terms of the Restructuring Support Agreement, the lenders under the First Lien Credit Facility agreed to, among other things, and subject to certain conditions: (a) support and take all reasonable actions necessary or reasonably requested by the Company to facilitate the implementation of the Restructuring pursuant to the Plan; (b) provide a $45 million super-priority priming delayed-draw debtor-in-possession term loan facility; (c) backstop the funding of the financing facility to fund distributions under the Plan and ensure that the reorganized Company is properly capitalized (the “Exit Facility”) in the event the Company is unable to secure such a facility from a third party; (d) not support or solicit any plan in opposition to the Plan; and (e) vote to accept the Plan. The Plan also calls for significant recoveries for general unsecured creditors.More specifically, the Plan provides for payment in full of claims of trade creditors that agree to enter into an agreement to provide trade terms no less advantageous than those terms provided 12 months prior to May 4, 2014 for at least 12 months following the effective date of the Plan and also provides for an amount of cash for other general unsecured claims, which the Company believes will be sufficient to pay such claims in full.Distributions under the Plan will be funded with cash on hand, as well as the proceeds of the Exit Facility. The failure to sell the Company by April 30, 2014 and the subsequent filing of the Chapter 11 Cases triggered the acceleration of financial obligations under the terms of the First Lien Credit Facility and the Priming Facility.On or around May 7, 2014, following the effective date of the DIP Credit Facility (as defined below), the DIP Credit Facility was partially funded and used in part to repay in full the obligations outstanding under the Priming Facility of approximately $18.1 million, and as of such date the Priming Facility was terminated.In addition, the defaults under the First Lien Credit Facility and the Priming Facility may also constitute defaults under cross-default provisions found in other debt obligations of the Company, including, but not limited to, capital leases. The Company believes that any efforts to enforce the remaining financial obligations in the U.S. are stayed as a result of the filing of the Chapter 11 Cases in the Bankruptcy Court. Debtors-in-Possession — The Company and its affiliate filers are currently operating as debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of Chapter 11 and orders of the Bankruptcy Court. In general, as debtors in possession, the Company and its affiliate filers are authorized under Chapter 11 to continue to operate as an ongoing business, but may not engage in transactions outside the ordinary course of business without the prior approval of the Bankruptcy Court.On May 6, 2014, the Bankruptcy Court signed a variety of “first day” orders. These orders included an interim order that will allow the Company to continue to pay general unsecured creditors in the ordinary course of business and an order to continue existing customer programs. Other orders that provide the Company the ability to continue to operate its business in the ordinary course without interruption, covered, among other things, employee wages and benefits, tax matters, insurance matters, and cash management. The Company also received authority, on an interim basis, to enter into a $45.0 million debtor-in-possession credit facility to fund operations as it moves forward with its comprehensive debt restructuring (the “Interim Order”). Absent a successful Restructuring, there is substantial doubt as to the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern depends on emerging from the Chapter 11 proceedings, the achievement of profitable operations, the ability to generate sufficient cash from operations, and financing sources to meet obligations.Until the completion of the Chapter 11 Cases, the Company’s future remains uncertain, and there can be no assurance that its efforts in this regard will be successful. The accompanying condensed consolidated financial statements have been prepared on the going-concern basis of accounting, which contemplates continuity of operations, realization of assets and the satisfaction of liabilities in the normal course of business. As a result of the Chapter 11 filing, such realization of assets and satisfaction of liabilities is subject to uncertainty.Further, implementation of the Plan will materially change the amounts reported in the consolidated financial statements. These financial statements do not give effect to any adjustments to the carrying value of assets or amounts of liabilities that might be necessary as a consequence of implementing a plan of reorganization . DIP Credit Facility — Effective May 6, 2014, the Company entered into a debtor-in-possession credit agreement that provides for aggregate borrowings of up to $45.0 million under a super-priority priming delayed-draw term loan facility (the “DIP Credit Facility”), of which $35.0 million was available on or around May 7, 2014 after entry by the Bankruptcy Court of the Interim Order and satisfaction of other borrowing conditions.The remaining $10.0 million of borrowing availability under the DIP Credit Facility is expected to become available upon entry by the Bankruptcy Court of the Final Order approving the DIP Credit Facility.On or around May 7, 2014, following the effective date of the DIP Credit Facility, approximately $18.1 million of borrowings under the DIP Credit Facility were used to repay all amounts outstanding under the Priming Facility.The Company believes that the remaining availability under the DIP Credit Facility will provide it with sufficient liquidity to finance its operations in the ordinary course as it seeks confirmation of the Plan. 9 3. Basis of Presentation — The accompanying condensed consolidated financial statements have been prepared on the same basis as those in the Company’s audited consolidated financial statements as of and for the year ended December 31, 2013. The December 31, 2013 Condensed Consolidated Balance Sheet data was derived from the Company’s year-end audited consolidated financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America (‘‘GAAP’’). These condensed consolidated financial statements reflect all normal recurring adjustments that are, in the opinion of management, necessary for the fair presentation of such financial statements for the periods indicated. The Company believes that the disclosures herein are adequate to make the information presented not misleading. Operating results for the first three months of 2014 are not necessarily indicative of results to be expected for the year ending December 31, 2014. These unaudited interim consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements as of and for the year ended December 31, 2013, and the notes thereto included in the 2013 Annual Report on Form 10-K. The preparation of financial statements in conformity with GAAP requires estimates and assumptions that affect the reported amounts as well as certain disclosures. The Company’s financial statements include amounts that are based on management’s best estimates and judgments. Actual results could differ from those estimates. 4.Recent Accounting Pronouncements — The Company qualifies as an emerging growth company under Section 101 of the Jumpstart Our Business Startups Act (the “JOBS Act”). An emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act of 1933, as amended, for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. However, the Company has chosen to “opt out” of such extended transition period, and as a result, is compliant with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non- emerging growth companies. Section 107 of the JOBS Act provides that this decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. 5. Net Loss per Share The Company computes basic net loss per share by dividing net loss by the weighted-average number of shares of common stock outstanding during the period. Diluted net loss per share is computed by dividing net loss by the weighted-average number of shares of common stock outstanding during the period, increased to include the number of shares of common stock that would have been outstanding had potential dilutive shares of common stock been issued. The dilutive effect of employee stock options is reflected in diluted net loss per share by applying the treasury stock method. The Company recorded a net loss for the three months ended March 31, 2014 and 2013. As a result,approximately 1.0 million and 1.2 million stock options outstanding at March 31, 2014 and 2013, respectively, were excluded from the calculation of diluted earnings per share as they were antidilutive. All outstanding awards are expected to be cancelled under the Plan. 10 6. Inventory– Inventory consisted of the following: March 31, December 31, (in thousands) Raw materials $ $ Finished goods Supplies Obsolescence and slow moving allowance ) ) $ $ 7. Property, Plant and Equipment – Property, plant and equipment consisted of the following: Useful lives years March 31, December 31, (in thousands) Land $ $ Buildings and improvements 7
